Title: From George Washington to the Board of War, 9 April 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 9th April 1780.
          
          I was the evening before the last, honored with yours of the 31st ulto and 3d instant, the latter inclosing the Copy of a letter from Major Lee, to the Board, on the subject of promoting Captains Peyton and McLane of his Corps to the Rank of Majors, and assigning the reasons on which his propositions were founded. In January last, Major Lee transmitted to me a letter from Capt. McLane to him upon the same subject—A Copy of that letter and my answer, you will find inclosed, which will inform you of my sentiments at that time, so far as Capt. McLane was interested. Altho’ the number of Infantry has been since increased to three Companies, I do not see the necessity of increasing the number of Feild Officers by new creations. It is true the Corps of Light Infantry were formed and Officered in the manner Majr Lee mentions, but as they were a particular Body of Men detached from the line for a temporary service, they were officered differently and more fully than permanent Corps in order, as the duty was thought a very honorable one, that the Officers of every line might have an equal opportunity of distinguishing themselves—By the Regulations of the Army no Regiment is to have more than two Feild Officers, and we are reducing them to that number as often as circumstances admit.
          One of the reasons alledged by Major Lee, for the promotion of the Gentlemen in question, will be found, upon investigation, to operate differently from what he supposes, at least so far as it respects Capt. Peyton. It is—that in which he says—they will find themselves upon a junction with the southern Army, in the course of service, under the command of Gentlemen whose superiors they once were. So far from this being the case, that Capt. Peyton would, if promoted, command several Officers in late Blands and Baylors Regiments who were Captains when he was a Subaltern in Blands. I cannot speak so particularly of Capt. McLane, who is an old Captain.
          There is another reason which militates generally against the adoption of Major Lees plan, which is the additional jealousy which it would create in the 4 established Regiments of Cavalry, the officers of which have long complained of their Corps being restrained from augmenting their numbers to their establishment, while a separate Corps has grown by degrees to a command more respectable than any Regiment of Horse in the service.
          As I have been consulted upon this occasion, I have thought it my duty to give my opinion candidly, not influenced by a wish to retard the promotion of Gentlemen, of whose merits I entertain a very high opinion, but by an endeavour to promote that harmony throughout the line of the Army, which has been too often interrupted by a variety of causes,

and without which, the service is rendered extremely disagreeable to all concerned.
          Upon a consideration of the consequences which might result from issuing a proclamation offering pardons to all deserters from the Virginia line who will surrender themselves at Charlotteville by a given time, I am of opinion that it would at present rather tend to encourage future desertions than bring in any number of those who have already gone off—For, as the southern service is a disagreeable one, those Men who yet remain in Virginia, and those of other States, who may be ordered to that quarter, might be thereby encouraged to desert, in hopes that the same line of mercy might be also extended to them—Indeed I have never found that the offer of pardons to deserters upon voluntary surrender has been attended with any substantial advantages—It may perhaps be politic to try the experiment some time hence, but I should think it had best be deferred untill whatever detachments may be ordered to the southward have gone forward.
          I have given orders for Major Lees Corps to commence their march as soon as possible and have referred the commanding Officer to the Board for the Route.
          Be pleased to forward the inclosed by the first opportunity to Colo. Wood at Charlotteville. I have the honor &.
        